Hr. Justice Shepard delivered the opinion of the Court. This was an action begun before a justice of the peace upon a forthcoming bond signed by the appellant as security from a judgment against him in the justice’s court. The appellant appealed to the Circuit Court where the cause was submitted to the court without a jury, and from the judgment there rendered against appellant this appeal comes. We are not at liberty to disturb the judgment. The bill of exceptions does not purport to contain all the evidence that was heard by the Circuit Court, and we are therefore bound to presume there was evidence sufficient to sustain the finding and judgment. Goodwillie v. City of Lake View, 137 Ill. 51; Redner v. Davern, 41 Ill. App. 245, and cases cited; Brown v. L. & F. Coal Co., 40 Ill. App. 602. It is our duty, therefore, to affirm the judgment, and it is done accordingly.